 Case 2:19-cv-00152-JRG Document 52 Filed 12/03/19 Page 1 of 2 PageID #: 363



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 SOLAS OLED LTD.,                               §
                                                §
                   Plaintiff,                   §
                                                §
        v.                                      §      Civil Action No. 2:19-cv-00152-JRG
                                                §
 SAMSUNG DISPLAY CO., LTD.,                     §
 SAMSUNG ELECTRONICS CO., LTD.,                 §      JURY TRIAL DEMANDED
 and SAMSUNG ELECTRONICS                        §
 AMERICA, INC.,                                 §
                                                §
                   Defendants.                  §

                                 NOTICE OF COMPLIANCE

       Defendants Samsung Display Co., Ltd., Samsung Electronics Co., Ltd. and Samsung

Electronics America, Inc. hereby notify the Court that pursuant to the Court’s Docket Control

Order [Dkt. 43], they have served their Invalidity Contentions and P.R. 3-3 and 3-4 disclosures on

counsel for Plaintiff via electronic mail on December 2, 2019.


Dated: December 3, 2019                          Respectfully submitted,

                                                /s/ Melissa R. Smith
                                                Melissa R. Smith
                                                Texas State Bar No. 24001351
                                                melissa@gillamsmithlaw.com
                                                GILLAM & SMITH, LLP
                                                303 South Washington Avenue
                                                Marshall, Texas 75670
                                                Phone: (903) 934-8450
                                                Fax: (903) 934-9257

                                                Daniel W. Cho
                                                dwcho@cov.com
                                                Jeffrey H. Lerner
                                                jlerner@cov.com
                                                David A. Garr
                                                dgarr@cov.com
                                                Jared R. Frisch
 Case 2:19-cv-00152-JRG Document 52 Filed 12/03/19 Page 2 of 2 PageID #: 364



                                                jfrisch@cov.com
                                                Grant D. Johnson
                                                gjohnson@cov.com
                                                COVINGTON & BURLING LLP
                                                One CityCenter
                                                850 Tenth Street, NW
                                                Washington, DC 20001-4956
                                                Phone: (202) 662-6000
                                                Fax: (202) 662-6291

                                                Robert T. Haslam
                                                rhaslam@cov.com
                                                COVINGTON & BURLING LLP
                                                3000 El Camino Real
                                                5 Palo Alto Square, 10th Floor
                                                Palo Alto, CA 94306-2112
                                                Phone: (650) 632-4700
                                                Fax: (650) 632-4800

                                                COUNSEL FOR DEFENDANTS SAMSUNG
                                                DISPLAY CO., LTD., SAMSUNG ELECTRONICS
                                                CO., LTD., AND SAMSUNG ELECTRONICS
                                                AMERICA, INC.




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that counsel of record who are deemed to have consented

to electronic service are being served today, December 3, 2019, with a copy of this document via

the Court’s CM/ECF system per Local Rule CV-5(a)(3).


                                            /s/ Melissa R. Smith




                                               2
